This is an application on the part of J.E. Anderson to be admitted to bail in a case now pending against the said Anderson in the district court of Coal county, charging him with the crime of having murdered one John Dunlavy in said county, and in which it is alleged that petitioner is unlawfully confined and restrained of his liberty by one Jesse Phillips, sheriff of Coal county. Petitioner heretofore applied to the district judge to be admitted to bail in this case, and upon hearing said petition, the district judge denied bail. The application here was heard on the 14th day of March, *Page 697 
1919, and upon consideration of the evidence, it was adjudged by the court that defendant should be admitted to bail in the sum of $15,000. Bail is, therefore, fixed in this case in the sum of fifteen thousand dollars ($15,000.00) for the appearance of the said J.E. Anderson in the district court of Coal county, under the terms and conditions provided by law, said bond to be approved by the court clerk of said county, and upon approval of said bond, the said defendant (petitioner) to be discharged from custody by the aforesaid sheriff of said Coal county.